Allowable Subject Matter
	Claims 1-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to the independent claims, the prior art of record fails to teach or suggest, either alone or in combination “a driving chip module comprising at least two driving chips corresponding to the display areas in a one-to-one correspondence and configured to drive a corresponding one of the display areas to display;
a gating module connecting to the driving chips and configured to control connection or disconnection of a line where the gating module is located;
a detection module configured to detect a fold state of the display panel; and
a control platform comprising a microcontroller, wherein the microcontroller is configured to output a driving instruction to the driving chips and to output a gating instruction to the gating module; wherein when the display panel is in an unfolded state, the microcontroller outputs the driving instruction to each of the at least two driving chips, each of the at least two driving chips is driven to work, and each of the at least two display areas is driven to display when the display panel is in an unfolded state; and wherein when the display panel is in a folded state, the microcontroller outputs the driving instruction to one of the at least two driving chips corresponding to an unfolded one of the at least two display areas, only the one of the at least two driving chips corresponding to the unfolded one of the at least two display areas is driven to work, another one of the driving chips corresponding to a folded one of the display areas does not work, and only the unfolded one of the at least two display areas is driven to display-displays, and the folded display area does not display when the display panel is in a folded state.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628